DETAILED ACTION
The following is a first office action upon examination of application number 16/479899. Claims 1-19 are pending in the application and have been examined on the merits discussed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-10 are directed to a system comprising a processing device
(Step 2A) The claims recite an abstract idea instructing how to manage maintenance of components, which is described by claim limitations reciting: capturing usage data associated with respective components, each component having a location associated with the component; determining from the usage data whether any of the components requires maintenance; and communicating the location of each respective component requiring maintenance to at least one user. The identified recited limitations in the claims describing managing maintenance of components (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and managing personal behavior. Dependent claims 2, 4-7, and 12-16 recite limitations that further narrow managing maintenance of components (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the processing device; a plurality of components in communication with the processing device, each component having one or more sensors; one or more user devices in communication with the processing device; and one or more user devices) and claim 11 (i.e., the at least one user device) do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; and location is communicated to at least one of the one or more user devices from the processing device, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these limitations only add extra-solution activities (data gathering). Similarly, additional elements in claims 3, 8-10, and 17-19, add additional elements that do not yield an improvement to the computer or technology. 
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting one or more sensors for capturing usage data associated with the component; usage data of components is communicated to the processing device; and location is communicated to at least one of the one or more user devices from the processing device do not provide an improvement and only add extra-solution activities. Further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0119142 (Yenni). 

As per claim 1, Yenni teaches: a maintenance management system, comprising: a processing device; ([0015] In yet another aspect, the present invention relates to a computer implemented system for managing restroom facilities, comprising a central processing unit (CPU) and a storage device coupled to the CPU.)
a plurality of components in communication with the processing device, each component having a location associated with the component and one or more sensors for capturing usage data associated with the component; and ([0044] …As illustrated in FIG. 1, at least one information source 111 is provided in communication with a restroom convenience center controller 110. The information source 111 may be, for example, a sensor 112 or a peripheral device 113. [0045] Briefly turning to the sensors 112, which are disclosed in more detail below, the restroom 101 of FIG. 1 further includes a plurality of the sensors 112. The sensors 112 receive data regarding observed conditions of the restroom 101. The sensors 112 may be associated with one of the fixtures 130 within the restroom 101, such as urinal automatic activation sensors 152 associated with the urinals 134 respectively, water closet automatic activation sensors 151 associated with the water closets 132 in the restroom 101 and faucet automatic activation sensors 153 associated with faucets 136 [0061] …the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated)
one or more user devices in communication with the processing device, ([0021] …human input devices into the system such as Janitor log in and local user interface [0048] …information sources 214 may include the air quality sensor 156 (FIG. 1), a janitor login interface 172 (such as for janitorial access), a patron call device 173 as discussed further below, a keypad 174 [0095] Further, the LUI 180 may be provided within the restroom 101. The LUI 180 can provide an interface for patrons and/or servicing personnel, such as janitors, access to the restroom convenience center controller 110 for reporting certain conditions as described above. Thus, the LUI 180 may serve as the patron call device 173 and the janitor login interface 172. In addition, the LUI 180 can be utilized when configuring the restroom convenience center controller 110 via, e.g., a laptop computer, PDA, or other processor)
wherein the usage data of components is communicated to the processing device and the processing device determines from the usage data whether any of the components requires maintenance, where the location of each respective component requiring maintenance is communicated to at least one of the one or more user devices from the processing device ([0013] …sensing the state of at least one restroom fixture; communicating the at least one sensed state to a controller; calculating the use of at least one type of consumable within the restroom facility based upon a predetermined average usage for each of the at least one sensed states; aggregating the calculated usage for each type of consumable within the restroom facility to determine a total amount used for each type of consumable; determining when the total amount used for each type of consumable surpasses a predetermined threshold; evaluating at least one of additional stored data and sudden occurrence data for determining whether the predetermined threshold should be adjusted based on the additional stored data and the sudden occurrence data; and issuing a work order for replenishment of each type of consumable for which the respective threshold has been surpassed [0061] …the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated [0113] …information may include useful data relating to the restroom 101, including layout, location within a building … the facility in which the restroom 101 is located [0120] …the location of the fixture 130 within the restroom 101 … the restroom convenience center controller 110 configuration can also utilize and take into account a Cartesian mapping (method of identifying location of fixtures within a drawn restroom grid) of the restroom fixture 130).

As per claim 2, Yenni further teaches: wherein the processing device further determines a maintenance person relevant to the type of maintenance required, and the location of each respective component requiring maintenance is communicated to the user device of the maintenance person relevant to the type of maintenance required ([0135] …The patron call device's 173 initiation of learning in the restroom convenience center system 100 would be reduced to practice by employing logic and statistical techniques to result in information. For example, it may be determined that based on the last x occurrences of this specific condition, there is an y % chance that a patron call will be initiated to report an unacceptable housekeeping condition. If y is above a certain predetermined threshold, the restroom convenience center system 100 will initiate an alarm, such as a text message to the cleaning personnel located in closest proximity to the restroom, predicting the need for service next [0061] …the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated… [0113] …information may include useful data relating to the restroom 101, including layout, location within a building … the facility in which the restroom 101 is located… [0120] …the location of the fixture 130 within the restroom 101 … the restroom convenience center controller 110 configuration can also utilize and take into account a Cartesian mapping (mtethod of identifying location of fixtures within a drawn restroom grid) of the restroom fixture 130).

As per claim 4, Yenni teaches: wherein at least one of the components requires maintenance when the usage data exceeds a predetermined threshold ([0013] Another aspect of the invention related to a method for automatically generating work orders for a restroom by: sensing the state of at least one restroom fixture; communicating the at least one sensed state to a controller; calculating the use of at least one type of consumable within the restroom facility based upon a predetermined average usage for each of the at least one sensed states; aggregating the calculated usage for each type of consumable within the restroom facility to determine a total amount used for each type of consumable; determining when the total amount used for each type of consumable surpasses a predetermined threshold; evaluating at least one of additional stored data and sudden occurrence data for determining whether the predetermined threshold should be adjusted based on the additional stored data and the sudden occurrence data; and issuing a work order for replenishment of each type of consumable for which the respective threshold has been surpassed. [0061] …the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated).

As per claim 5, Yenni teaches: wherein at least one of the components requires maintenance when the usage data is outside predefines parameters  ([0013] Another aspect of the invention related to a method for automatically generating work orders for a restroom by: sensing the state of at least one restroom fixture; communicating the at least one sensed state to a controller; calculating the use of at least one type of consumable within the restroom facility based upon a predetermined average usage for each of the at least one sensed states; aggregating the calculated usage for each type of consumable within the restroom facility to determine a total amount used for each type of consumable; determining when the total amount used for each type of consumable surpasses a predetermined threshold; evaluating at least one of additional stored data and sudden occurrence data for determining whether the predetermined threshold should be adjusted based on the additional stored data and the sudden occurrence data; and issuing a work order for replenishment of each type of consumable for which the respective threshold has been surpassed. [0061] …the calculated usage for each type of consumable is aggregated to determine a total amount of consumable usage. When the total amount of consumable usage surpasses a predetermined threshold, a work order can be issued by the restroom convenience center controller 110 for replenishing each type of consumable for which the respective threshold has been surpassed. Likewise, when the controller 110 determines, based on the data from the sensors 112, that maintenance (preventative or remedial) is required, a work order, including likely replacement parts, can be generated).

As per claim 6, Yenni teaches: wherein, when more than one component requires maintenance, a list ordered in an order to optimize the maintenance is presented on the user device ([0116] …Since the operation of the restroom convenience center system 100 will be implemented as a state machine, a heavy usage condition or a situation where the available resources are unable to service the backlog, the restroom convenience center system 100 will transition for the normal operation state to one of several off-normal states to begin redirecting patrons or other pertinent actions. This off-normal state will prioritize requests among several restroom convenience center system 100 to service the restroom 101 is in the order of worst need first. [0141] …One portion of the screen 1400 provides a tab for an overview 1411, fixture 130 1412, and alarms 1413. A second portion 1414 includes information relating to fixture 130 and their performance for the selected fixture 130 or group from the first portion. [0151] In one embodiment, the user interfaces may be used to depict a restroom "figure of merit". The figure of merit gives a stakeholder information regarding a desired feature of the restroom 101 important for that stakeholder or facility. It also can provide a metric for comparing different restrooms. For instance, the figure of merit metric would be particularly useful to a fast food chain or service station business which is trying to distinguish its brand from competitors. The figure of merit could be used to print out lists of "outstanding performers", those that are "in compliance", and those that require remediation [0156] …gathering of data useful for restroom sensoring of the consumables being expended and consequent scheduling of consumables replacement or other services).

As per claim 7, Yenni teaches: wherein the order is determined on the basis of: the location associated with the component, and a location of a maintenance person relevant to a type of maintenance required ([0135] … If y is above a certain predetermined threshold, the restroom convenience center system 100 will initiate an alarm, such as a text message to the cleaning personnel located in closest proximity to the restroom, predicting the need for service next).

As per claim 8, Yenni teaches: wherein the order is further determined on the basis of an urgency of the component requiring maintenance, wherein the urgency is determined on the basis of: a time that has elapsed since the processing device determined that the component requires maintenance; and the usage data captured from the one or more sensors associated with the component ([0069] Regarding the real time clock of the DCU 210, the real time clock 240 allows for time stamping events transmitted to the restroom convenience center controller 110. The use of a "time stamp" for events allows for a determination of elapsed time, such as between events or between an adjustable baseline and an event. Using the real time clock 240, the restroom convenience center controller 110 can also determine the need for certain actions based on the passage of time. For example, the replenishment of consumables and general cleaning may be based on patron volume and sensor activations as previously described, but may also factor in the time elapsed since a previous cleaning).

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0119142 (Yenni); in view of US 2007/0200664 (Proska). 

As per claim 3, although not explicitly taught by Yenni, Proska teaches: wherein at least one of the components include a location determining device for determining the location associated with the component ([0023] … location information of a rental unit 12 may be determined based on information sources other than or in addition to a GPS sensor [0045] … Usage-Driven Maintenance: On-board sensors to track usage provide for the efficient scheduling of maintenance).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Yenni with the aforementioned teachings of Proska with the motivation of scheduling maintenance such that action can be taken at the unit/component location before it malfunctions (Proska [0029]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Proska to the system of Yenni would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for sensors to have location capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683